             Case 18-30179-lkg       Doc 83                   Filed 07/31/20                                  Page 1 of 1




                     UNITED STATES BANKRUPTCY COURT
                   FOR THE SOUTHERN DISTRICT OF ILLINOIS

In Re:                                                    )                  In Proceedings
                                                          )                  Under Chapter 7
MICHAEL D. HOLCOMB,                                       )
                                                          )                  BK                  18-30179
                Debtor.                                   )
                                                          )

                                              ORDER

         This matter is before the Court on the Debtor’s Motion to Reopen Case. The Court

being fully advised in the premises, IT IS ORDERED that the Motion is GRANTED and

this case is reopened for the purpose of allowing the debtor to file a Motion Pursuant to 11

U.S.C. § 524 Seeking Damages from Gateway Foundation, Inc. for Violations of the

Discharge Injunction. A review of the docket sheet shows that the Motion was filed on July

30, 2020 (Doc. #82).

         Counsel for the moving party shall serve a copy of this Order by mail to all

interested parties who were not served electronically.


ENTERED: July 31, 2020
                                                            /s/ Laura K. Grandy
                                       _____________________________________________________________________________________________________________


                                        UNITED STATES BANKRUPTCY JUDGE/7
